Citation Nr: 0025140	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a neck injury sustained as a 
passenger in a motor vehicle operated by the Department of 
Veterans Affairs in September 1994.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board observes that the RO denied reopening a claim for 
service connection for a bilateral leg condition in November 
1995.  In July 1996, the veteran raised the claim of 
entitlement to service connection for a bilateral leg 
condition.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

On March 18, 1997, the veteran attended a personal hearing 
before a Hearing Officer.  The Hearing Officer's March 1997 
decision/ Supplemental Statement of the Case reports 
testimony from that hearing.  However, the transcript is not 
associated with the claims file.  In July 2000, VA attempted 
to locate the hearing transcript without success.  In August 
2000, to avoid any prejudice to the veteran, VA informed the 
veteran of his right to another hearing.  The veteran 
promptly responded that he did not want a hearing.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151, for residuals of a neck injury sustained as a passenger 
in a motor vehicle operated by the Department of Veterans 
Affairs in September 1994, is support by cognizable evidence 
showing that the claim is plausible.



CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of a neck injury 
sustained as a passenger in a motor vehicle operated by the 
Department of Veterans Affairs on September 9, 1994, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim, which is not well-
grounded.  See Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Because the claim was filed on September 
29, 1994, the version of § 1151 that is applicable to this 
case is the version that existed prior to its amendment in 
1996, as those amendments were made applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
shall be awarded in the same manner as if such 
disability, aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well-grounded.  See Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well-grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the veteran must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460 (1999).  

At the outset, the veteran, a bilateral leg amputee, has 
flaccid paralysis of the left arm and left leg as residuals 
of a cerebrovascular accident in 1992.  He is wheelchair 
bound and in receipt of special monthly pension on account of 
need of regular aid and attendance.  The veteran asserts that 
he sustained injury to his neck while a passenger in a VA van 
traveling from the Temple VA Medical Center to the Waco VA 
Medical Center on September 9, 1994.  He asserts that the 
vehicle ran off the road and went into a ditch.  Since he is 
confined to a wheelchair, he was unable to brace himself and 
injured his neck.  He hit his head on the windshield, and the 
next day he had neck and shoulder pain.  The veteran filed a 
claim for compensation under 38 U.S.C.A. § 1151 in September 
1994 contending that the VA driver was negligent in his 
duties.  

On September 16, 1994, the veteran reported having sustained 
injuries in a motor vehicle operated by a VA employee on 
September 9, 1994.  VA records demonstrate that the veteran 
was involved in an incident as a passenger in a motor vehicle 
operated by VA on that date.  VA examiners report that the 
neck complaints are residuals of a neck injury incurred in 
the September incident.  See October 31, 1997 VA examination.  
Based on these limited facts, the claim of entitlement to 
compensation under section 1151 for residuals of a neck 
injury sustained while a passenger in a motor vehicle 
operated by a VA employee is well-grounded, that is, the 
claim is plausible.  See Mattern v. West, 12 Vet. App. 222 
(1999); Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 
2000). 


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of a neck injury 
sustained as a passenger in a motor vehicle operated by the 
Department of Veterans Affairs in September 1994, is well-
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to compensation for 
residuals of a neck injury sustained as a passenger in a 
motor vehicle operated by the Department of Veterans Affairs 
on September 9, 1994 pursuant to 38 U.S.C.A. § 1151 is well-
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In determining whether the veteran has suffered additional 
disability attributable to the incident that occurred on 
September 9, 1994, the veteran's condition prior to and after 
the incident should be compared in accordance with the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
(1999).  A September 12, 1994 kinesiotherapy note reflects 
that the veteran had attended 10/21 treatments since the last 
note and yet evidence prior to that is dated in 1992.  It is 
the opinion of the Board that a final decision in this matter 
cannot be made without a fully informed medical opinion that 
has compared the veteran's medical condition prior to and 
after the September 9, 1994 incident is of record.  If a 
particular medical examination report is incomplete, the 
Board must await its completion or order a new examination, 
prior to deciding the veteran's claim.  See 38 C.F.R. § 4.70 
(1999); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that VA has met its duty to assist the veteran in 
the development of facts pertinent to his case, the case must 
be REMANDED to the RO for the following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for a neck injury since September 9, 
1994.  After securing the necessary 
release, the RO should obtain those 
records not already in evidence.  A 
negative response from the veteran or 
any responding agency should be noted 
in the claims folder.  

2. The RO should also obtain VA treatment 
records to include x-rays for the 
period of July 1, 1994 to September 9, 
1994 from the Waco VAMC and the Temple 
VAMC, if any.  Those records should be 
associated with the claims folder.  

3. Then, the RO should have a physician, 
preferably an orthopedist, provide an 
opinion as to whether the veteran has 
suffered additional disability that 
can be attributed to the September 9, 
1994 incident based on a review of the 
evidence comparing the veteran's 
condition prior to and after the 
incident.  The rationale for all 
opinions expressed should be based on 
the evidence in the record.  If the 
physician is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained. 

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the VA medical opinion.  If the 
opinion is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Thereafter, the RO should readjudicate 
the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
for residuals of a neck injury 
sustained as a passenger in a motor 
vehicle operated by the Department of 
Veterans Affairs in September 1994 
without the consideration of fault.  

5. If the determination remains adverse 
to the veteran, the RO should then 
furnish the veteran and his 
representative a supplemental 
statement of the case (SSOC) in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991) and 38 C.F.R. §§ 19.29, 
19.31 (1999).  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

